Title: General Orders, 2 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 2nd 1776.
Salem.Taunton.


The Colonels of the several regiments, are to be particularly careful that the damaged Cartridges are preserved and sent in to Commissary Cheever at the Laboratory, as it will be a great public saving.
The Court Martials are often detained by non-attendance of Witnesses, all officers and soldiers notified to attend as Witnesses on any Court Martial are to be punctual and in future any neglect of this kind will be punished as disobedience of orders.
Notwithstanding the great abuses of regimental Hospitals last Year, the General has out of Indulgence and kindness to the Troops, who seem to like them, permitted them to be again opened, with a full persuasion that the regimental Surgeons will

fully conform, to the Rules and Orders which have been made, and particularly that they act with the strictest Honor, and Candor, in their draughts upon the several Stores, and accounting with the Director General of the Hospital, when required—making him regular reports of the sick, and applying what they receive to the patients only—The Colonels and Field Officers of the several Regiments, would do well, to visit their regimental Hospitals frequently, and see these regulations observed, and in all cases, except slight, or putrid disorders, have the sick removed to the General Hospital, near the Brigade; or the General must, in justice to the public, break them up again.
Richd Lawrence of Capt. Gilbert’s Company and Col. Prescott’s Regiment having been tried by a General Court Martial whereof Col. Webb was president and convicted of Desertion was sentenced to receive Thirty-nine Lashes.
The General approves the Sentence, and orders it to be executed at the usual time and place.
The new Troops coming in are upon their arrival to apply to Capt. Tilton at the Quarter Master-General’s Store in the Broad-Way who will give them all necessary directions.
